Per Curiam.
To an information charging him with unlawful and felonious possession of intoxicating liquor, and that he had been previously twice convicted of violation of the state liquor law, Fred Lffike entered a plea of guilty. The court sentenced him to imprisonment in the state penitentiary for a period of one year. He prosecuted error to this court. The judgment was affirmed. Liske v. State, 119 Neb. 640. Mandate was issued by this court, and judgment entered thereon in the trial court. Mittimus was issued to the sheriff, and by him Liske was taken into custody, but before he could be conveyed to the state penitentiary he instituted this proceeding. After hearing, the trial court denied a discharge, and he has appealed to this court.
Applicant contends that the information on which he was convicted did not charge an offense against the law. That question was necessarily involved in the former error proceeding, and was determined adversely to his contention. Every question concerning the legality of his conviction could and should have been raised and presented in the error proceeding. The former judgment of this court precludes any further inquiry into that question.
*257Habeas corpus is not a. proper remedy for the review of errors in criminal proceedings. Under the facts disclosed by this record, the institution of habeas corpus proceedings was wholly unjustified. It was an unwarranted interference with the due administration of justice, and tends to improperly obstruct the carrying out of the judgments of the court duly pronounced.
The judgment of the district court is right.
Affirmed.